ORDER
PER CURIAM:
Joseph J. Snyder appeals, after an evi-dentiary hearing, the trial court’s denial of his Rule 29.15 motion for post-conviction relief. Snyder argues that the trial court clearly erred in denying his claims of ineffective assistance of trial counsel which he bases on trial counsel’s failure to allow him to testify at the suppression hearing concerning the circumstances surrounding his confession. Finding no error of law, we affirm. A memorandum explaining more fully our opinion has been provided to the parties. Rule 84.16(b).